internal_revenue_service number info release date ------------------------------------------ ----------------------------------- ------------------------------------------------------------------------------------------------------- ---------------------------- --------------------------- oct cc psi 1-genin-156659-03 uilc dear ------------ we are responding to your letter requesting automatic relief in order to establish s_corporation status effective as of the taxable_year the information submitted indicates that you filed a form_2553 timely however the internal_revenue_service failed to receive a timely election for your account and you have not produced proof of mailing it eg certified mail receipt in your situation automatic relief is unavailable under revproc_97_48 because irs records indicate that a notice regarding the missing s_corporation_election was sent to you within six months of the date your first form_1120s was filed although we are unable to grant automatic relief this letter provides information relating to your request announcement copy enclosed provides guidance on seeking relief for late s_corporation elections generally to request relief for a late s_corporation_election you must request a private_letter_ruling plr from the national_office the request sent to our office is insufficient for us to process a plr the procedures for requesting a plr are set forth in revproc_2003_1 copy enclosed in addition a user_fee must be submitted along with the request the standard fee is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their tax_return for the most recent 12-month taxable_period qualify for a reduced fee in the amount of dollar_figure if you qualify for the reduced fee you must include a statement indicating that your corporate gross_income for the last 12-month taxable_year was less than one million dollars if you decide to submit a formal request for a private_letter_ruling please follow the sample format provided in appendix b of revproc_2003_1 your request should include all required procedural statements a check for the user_fee and any documents that substantiate your intent to be an s_corporation from inception please refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room in addition the irs has developed two new cd-roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd- roms are free and can be ordered by calling the irs also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful s dianna k miosi sincerely yours dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures announcement revproc_2003_1
